               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,           )
                                    )
               Plaintiff,           )
                                    )
               v.                   )       Criminal No. 2019-12
                                    )
KING BOB LEONARD and TOMMY RAMIREZ, )
                                    )
               Defendants.          )
                                    )

ATTORNEYS:

Gretchen Shappert, United States Attorney
Delia L. Smith, AUSA
Jennifer H Blecher, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Allan A. Rivera-Fernandez
Luis Rafael Rivera Law Office
San Juan, PR
Darren John-Baptiste
Law Offices of Darren John-Baptiste
St. Thomas, VI
     For King Bob Leonard.

Alex Omar Rosa-Ambert
Rosa-Ambert Law Offices
San Juan, PR
     For Tommy Ramirez.

                              ORDER
GÓMEZ, J.

      Before the Court are the applications of King Bob Leonard

(“Leonard”) and Tommy Ramirez (“Ramirez”) to waive their speedy

trial. Leonard and Ramirez also each move to continue the trial

in this matter. Ramirez’s attorney is currently involved in a
United States v. Leonard et al.
Criminal No. 2019-12
Order
Page 2

trial which is expected to conflict with the scheduled trial

date for this matter. For the reasons stated herein, the time to

try this case is extended up to and including March 23, 2020.

     While the Speedy Trial Act requires that defendants be

tried within seventy days of indictment, the Court specifically

finds that extending this period would be in the best interest

of justice. First, an extension of time is necessary to allow

Ramirez time to review the discovery in this matter. Second,

without an extension, Leonard and Ramirez each would be denied

reasonable time necessary to explore plea options and prepare

for trial. Third, Leonard and Ramirez each made their request

with the advice and consent of counsel.

     Consistent with these concerns, the United States Court of

Appeals for the Third Circuit has recognized that “whether or

not a case is ‘unusual’ or ‘complex,’ an ‘ends of justice’

continuance may in appropriate circumstances be granted.”

United States v. Fields, 39 F.3d 439, 444 (3d Cir. 1994); United

States v. Dota, 33 F.3d 1179(9th Cir. 1994) (“An ends of justice

continuance may be justified on grounds that one side needs more

time to prepare for trial [even if the] case [i]s not

‘complex.’”); see also United States v. Lattany, 982 F.2d 866,

883 (3d Cir. 1992) (“[T]he district court did not abuse its

discretion when it delayed the trial to give counsel . . .
United States v. Leonard et al.
Criminal No. 2019-12
Order
Page 3

opportunity to . . . decid[e] upon and prepar[e] an appropriate

defense.”); United States v. Brooks, 697 F.2d 517, 522 (3d Cir.

1982) (holding there was no abuse of discretion where district

court found that     multiple count, multiple defendant “case was

complex and required additional time for adequate

preparation.”); cf. United States v. Santiago-Becerril, 130 F.3d

11, 17 (1st Cir. 1997) (explaining that, where a defendant had

moved to continue his trial due to his counsel’s unavailability,

the “period of delay” caused by an ends of justice continuance

includes the time “reasonably required to schedule a new trial

date” in “consideration of the court’s calendar”).

     The premises considered, it is hereby

     ORDERED that the time beginning from the date of this order

granting an extension through March 23, 2020, shall be excluded

in computing the time within which the trial for King Bob

Leonard and Tommy Ramirez must be initiated pursuant to

18 U.S.C. § 3161; it is further

     ORDERED that Leonard’s motion to continue, ECF No. 96, is

GRANTED; it is further

     ORDERED that Ramirez’s motion to continue, ECF No. 94, is

GRANTED; and it is further

     ORDERED that the jury trial in this matter previously

scheduled for January 6, 2020, is hereby RESCHEDULED to commence
United States v. Leonard et al.
Criminal No. 2019-12
Order
Page 4

promptly at 9:00 A.M. on March 23, 2020, in Saint Thomas

Courtroom 1 before District Judge Curtis V. Gomez.




                                   S\
                                        Curtis V. Gómez
                                        District Judge
